Citation Nr: 1015401	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  During the course of the appeal, the 
Veteran moved to Missouri; original jurisdiction now resides 
in the St. Louis, Missouri RO.

Procedural history

A May 1995 rating decision granted the Veteran's original 
claims of entitlement to service connection for bilateral 
knee disabilities and assigned a noncompensable disability 
rating to each knee.  In a February 1999 rating decision, the 
RO increased the assigned disability ratings to 10 percent, 
effective January 12, 1999.  These ratings were confirmed and 
continued in a January 2003 rating decision.  The Veteran 
disagreed with the January 2003 rating decision and a 
statement of the case (SOC) was issued in February 2003.  The 
Veteran did not file a substantive appeal and the January 
2003 rating decision became final.

In May 2003, the Veteran filed a new claim of entitlement to 
increased disability ratings for the bilateral knee 
disabilities based upon the submission of new medical 
evidence.  The Veteran's claims were denied in the May 2004 
rating decision.  The Veteran disagreed with the denials and 
perfected her appeal by filing a timely substantive appeal 
[VA Form 9] in May 2006.  Supplemental statements of the case 
(SSOCs) were subsequently issued in July 2006, March 2008, 
and May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on her part is required.



Issues not on appeal

During the pendency of the appeals, the Veteran filed a claim 
of entitlement to an increased disability rating for service-
connected chronic urinary tract infections which was denied 
in an October 2007 rating decision.  The Veteran disagreed 
with the denial and a SOC was issued in March 2008.  The 
Veteran did not perfect her appeal by filing a timely 
substantive appeal.  Accordingly, the issue of entitlement to 
an increased rating for the service-connected chronic urinary 
tract infections is not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a SOC is issued by VA].

Additionally, the Veteran filed a claim of entitlement to 
service connection for major depressive disorder as secondary 
to the service-connected knee disabilities.  The RO granted 
the Veteran's claim in a January 2007 rating decision and 
assigned a 10 percent evaluation, effective June 22, 2006.  
The Veteran did not disagree with any aspect of the January 
2007 rating decision.  As such, the issue is also not in 
appellate status.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims on appeal must be remanded for further 
development.

Reasons for remand

Additionally submitted evidence

Following the May 2006 perfection of the instant appeal, the 
Veteran filed a claim of entitlement to a temporary total 
evaluation based upon a surgical treatment necessitating 
convalescence.  See the Veteran's claim dated May 2009.  In 
support of her claim, the Veteran submitted numerous VA and 
private treatment records as well as several lay statements.  
Despite the fact that these records are clearly pertinent to 
the issues on appeal, the RO did not subsequently issue a 
SSOC.  These records have not been considered in connection 
with the pending claims.

Evidence received after certification of the appeal may be 
considered by the Board in the first instance if the Veteran 
waives her right to initial consideration by the Agency of 
Original Jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  The 
RO did not, however, certify this appeal until February 2010.  
The evidence in question was received prior to that date.  
The waiver provision does not apply.  The evidence must be 
considered by the RO in the first instance.  See 38 C.F.R. § 
19.37 (2009).  The Board must remand the claims.

VA examination

The Veteran was most recently afforded a VA examination as to 
her claimed knee disabilities in April 2009.  As indicated 
above, the Veteran has submitted medical evidence indicating 
that she underwent surgical procedures on both knees in 
October 2009.  Accordingly, the Board finds that an updated 
VA examination is warranted in order to determine the current 
severity of the Veteran's claimed knee disabilities following 
her surgery.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through 
her representative and request that she 
identify any relevant recent medical 
examination and treatment records 
pertaining to her service-connected 
bilateral knee disabiities.  VBA should 
take appropriate steps to secure any 
outstanding VA treatment records as 
well as any relevant medical records 
identified by the Veteran and associate 
them with the VA claims folder.

2.	VBA should arrange for the Veteran 
to be examined in order to 
determine the severity of the 
service-connected left and right 
knee disabilities.  In assessing 
the Veteran's knee disabilities, 
the examiner should specifically 
consider the Veteran's complaints 
of constant pain, locking, and 
instability in the knee joints.  

Range of motion testing should be 
conducted.  The examiner should 
indicate whether there is any 
functional loss due to pain in 
either knee, or any additional 
functional loss due to weakness, 
fatigability, incoordination, or 
pain on movement.  

The examiner should comment any 
incurrent impairment of either knee 
to include whether any lateral 
instability or subluxation is 
present in either knee.  If lateral 
instability or subluxation is 
shown, the examiner should indicate 
whether such manifestations are 
slight, moderate, or severe. 

A report of the examination should 
be prepared and associated with the 
Veteran's VA claims folder. 

3.	Following any further development that 
VBA deems necessary, the Veteran's 
claims of entitlement to increased 
disability ratings for service-
connected right and left knee 
disabilities should then be 
readjudicated.  If the benefits sought 
on appeal remain denied, VBA should 
provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


